 


113 HR 575 IH: Second Amendment Protection Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 575 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2013 
Mr. Stockman introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To express the sense of the Congress that the United States should not adopt any treaty that poses a threat to national sovereignty or abridges any rights guaranteed by the United States Constitution, such as the right to keep and bear arms, and to withhold funding from the United Nations unless the President certifies that the United Nations has not taken action to restrict, attempt to restrict, or otherwise adversely infringe upon the rights of individuals in the United States to keep and bear arms, or abridge any of the other constitutionally protected rights of citizens of the United States. 
 
 
1.Short title This Act may be cited as the Second Amendment Protection Act of 2013. 
2.Sense of the Congress 
(a)FindingsThe Congress finds that— 
(1)it is the constitutional power of Congress to determine United States foreign policy through the ratification of international treaties and adoption of laws; 
(2)by prematurely signing treaties and executive agreements, Presidents of the United States have opened the door for international organizations to unilaterally regulate the lives of citizens of the United States; 
(3)these international agreements, laws, and regulations are being applied domestically in the United States through the Supremacy Clause, which states, This Constitution, and the Laws of the United States which shall be made in Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the United States, shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in the Constitution or Laws of any State to the contrary notwithstanding; 
(4)the Supremacy Clause is useful to supersede conflicting Federal and State laws; 
(5)international and transnational organizations force their rules on people of the United States through conventions, multilateral agreements, and nonratified treaties, such as agreements that affect the private ownership of firearms by law-abiding citizens; and 
(6)United States sovereignty is risked by domestic legal applicability of international treaties and executive agreements that have not been voted on and congressionally adopted through formal processes which pose a threat to national sovereignty and the liberty of the people of the United States, including fundamental rights guaranteed under the United States Constitution, such as the right to keep and bear arms. 
(b)Sense of the CongressThat it is the sense of the Congress that the United States should not adopt any treaty that poses a threat to national sovereignty or abridges the rights guaranteed by the United States Constitution, such as the right to keep and bear arms, and should cease the provision of financial support to any entity that does so. 
3.Conditional prohibition on United Nations funding 
(a)In generalNotwithstanding any other provision of law, the United States may not provide any funding to the United Nations for a fiscal year unless, before the last day of the preceding fiscal year, the President makes the certification described in subsection (b). 
(b)CertificationThe certification described in this subsection is a certification submitted to the Congress by the President, that states that the United Nations has not taken action to restrict, attempt to restrict, or otherwise adversely infringe on the rights of individuals in the United States to possess a firearm or ammunition, including by imposing burdens on international commerce, or abridge any of the other constitutionally protected rights of citizens of the United States. 
 
